Citation Nr: 9930496	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  95-03 629	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
December 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which the RO denied the veteran's 
claim of entitlement to service connection for a nervous 
disorder.  The veteran's notice of disagreement was received 
in October 1994.  A statement of the case was mailed to the 
veteran in November 1994 which incorrectly characterized the 
issue as whether or not new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric condition.  The 
veteran was given the correct laws and regulations dealing 
with service connection in a supplemental statement of the 
case issued in January 1995, however, which characterized the 
issue as entitlement to service connection for a "nervous 
condition."  The veteran's substantive appeal was received 
in November 1994.  The veteran appeared and offered testimony 
at a hearing before a hearing officer at the RO in January 
1995.  A transcript of the hearing is of record.  

In September 1997, the Board remanded the case to the RO.  
Additional medical records were received in December 1997 and 
January 1998.  Service personnel records were received in 
January 1998.  Thereafter, a rating action in May 1999 
confirmed the previous denial of the veteran's claim for 
service connection for a nervous disorder.  A supplemental 
statement of the case was issued in May 1999.  The appeal was 
received back at the Board in July 1999.  

The veteran is represented by the Disabled American Veterans, 
which submitted written argument to the Board in August 1999.  


FINDING OF FACT

The record contains no competent medical evidence of a nexus 
between any current nervous disorder and the veteran's period 
of military service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a nervous disorder.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The pertinent facts in this case may be briefly described.  
The records indicate that the veteran entered active duty in 
February 1981.  The service medical records indicate that in 
May 1984 the veteran was sent by the C.O. for rehabilitation 
and evaluation in regard to his alleged drinking problem and 
displeasure at being assigned to Germany.  On mental status 
evaluation, the veteran was described as mildly anxious, 
worried, and apprehensive about being separated from his 
girlfriend and family.  It was noted that the veteran was 
opposed to being away from the United States and did not want 
to try to rehabilitate himself or an effort to adjust to 
Germany.  The diagnosis was adjustment disorder with mild 
anxiety.  An examination conducted in July 1984 was negative 
for any finding or diagnosis of a nervous disorder.  The 
veteran was discharged in November 1984 due to alcohol abuse; 
it was determined that efforts of rehabilitation had been a 
failure.  

Veteran's original claim for a nervous disorder, claimed as 
depression, (VA Form 21-526) was received in March 1993.  

Received in October 1993 were VA treatment records dated from 
August 1992 to July 1993, which show treatment for several 
disabilities including a nervous disorder.  The records 
indicate that the veteran was admitted to a hospital in 
August 1992 requesting detoxification; he reported feeling 
depressed associated with his alcohol use.  A mental status 
evaluation revealed significant degrees of helplessness and 
moderate degrees of worthlessness, and feelings of 
depression.  He appeared moderately anxious and tense, but 
denied clear signs and symptoms of an anxiety disorder.  
Cognition was intact; there was no evidence of a thought or 
perceptual disorder.  The pertinent diagnoses were alcohol 
dependence and adjustment disorder with depressed mood.  
After an uneventful detoxification, the veteran was 
transferred to the residential component of the substance 
abuse recovery program.  Other treatment records reflect 
evaluation and treatment mainly for alcohol dependence.  

The veteran was afforded a VA compensation examination in 
March 1994, at which time the veteran indicated that he 
started drinking excessively and heavily after receiving 
orders to go to Germany.  The veteran indicated that he was 
recognized to have something psychiatrically wrong with him.  
It was noted that the veteran did not receive any treatment 
in terms of psychiatric interventions with proper medications 
and he was immediately discharged from the military.  The 
veteran reported that he continued to have problem with 
alcohol after his discharge from service.  He indicated that 
he was socially isolated and distant from his family.  The 
veteran stated that he was too anxious to sleep.  The veteran 
related that his mood was labile; he was unable to predict 
from one moment to the next whether he will be angry or 
irritable.  His sense that he how had some kind of control 
over his life alternated with severe negative feelings, 
hopelessness, helplessness and crying spells.  He also 
described disabling anxiety.  Following the mental status 
evaluation, the pertinent diagnoses were chronic alcohol 
abuse and dependence in remission, and dysthymia.  

At the time of his personal hearing in January 1995, the 
veteran maintained that he had no emotional or psychological 
problems prior to entry into military service.  It was noted 
that the record reflects that the veteran had a problem with 
alcohol while in service.  It was reported that the veteran 
had outstanding service while stationed at Fort Carlson and, 
in fact, he was made squad leader; however, he started 
abusing alcohol after he received orders to go to Germany.  
It was reported that the veteran went home on leave and 
refused to return; he eventually turned himself in and was 
sent for a psychiatric evaluation.  The veteran stated that 
despite his problems during service, he never had any 
disciplinary actions taken against him.  The veteran 
indicated that his problems continued during his tour in 
Germany, where he underwent counseling and sought help on his 
own.  The veteran noted that he was on the promotion list for 
E-5 but his commanding officer in Germany refused to promote 
him; rather, he began proceedings to have him discharged from 
military service under the provisions of "Chapter 9".  The 
veteran reported that after military service, he was employed 
with General Motors from 1985 to 1987, during which time he 
was hospitalized for alcohol and depression.  He also 
reported that he underwent other treatments since military 
service; and even though he was now sober, he continued to 
suffer from depression.  

Submitted at the hearing was a statement from a social worker 
at the VA outpatient clinic, dated in September 1992, 
reported that the veteran completed the substance abuse 
rehabilitation program at the VA medical center in Bedford 
and was awaiting placement in the VA Domiciliary program.  
The social worker explained that the domiciliary program was 
a biopsychosocial rehabilitation program, lasting six months, 
where issues of substance abuse, mental illness and 
social/vocational deficits are addressed.  

Also submitted at the hearing was a statement from the 
manager of the Vocational Rehabilitation program at the VA 
medical center at Bedford, dated in September 1992, reporting 
that the veteran was a participant in a treatment program of 
psychosocial and vocational rehabilitation.  He explained 
that the program was designed to provide therapeutic and 
rehabilitative activities for the rehabilitation of disabled 
and handicapped veterans.  

Received in December 1997 were VA treatment records dated 
from August 1992 to June 1997, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities, including depression.  Received in January 1998 
was a Nashua Brookside hospital report, which show that the 
veteran was admitted in November 1986.  The veteran reported 
that he started using substances at the age of 14, after 
being hospitalized for approximately one month with 
ankylosing spondylitis; he stated that he continued to abuse 
drugs for a period of four to five years.  The discharge 
diagnosis included alcohol dependence.  No diagnosis of a 
nervous disorder was reported.  

B.  Legal analysis.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131 (West 1991).  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d) (1999).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of A well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Although a claim 
need not be conclusive, it must be accompanied by supporting 
evidence in order to be considered well-grounded; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Generally, a well-grounded claim requires (1) 
medical evidence of a current disability; (2) medical, or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Alternatively, a claim may be well-grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder which may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  If the 
disorder is not chronic, it may still be service connected if 
the disorder is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id. at 496-497.  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is 
well-grounded, except where the claim is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  When the issue involves a 
medical question of diagnosis or causation, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Statements and testimony from lay witnesses or the 
appellant in this regard are not sufficient to establish a 
plausible claim as they are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran contends that he developed and was diagnosed with 
a nervous condition in service.  Specifically, it is 
maintained that the veteran's diagnosis in service of an 
adjustment disorder with mild anxiety represented early signs 
of his current nervous disorder, which is variously 
diagnosed.  The veteran further maintains that the symptoms 
he had in service, such as anxiety and depression, are the 
same symptoms that he continues to experience.  

The Board acknowledges the veteran's assertion that he 
developed a nervous disorder in service.  Moreover, the Board 
acknowledges that the veteran has been found to suffer from a 
nervous disorder; in particular, the records reflect that the 
veteran was hospitalized in 1992 and received a diagnosis of 
adjustment disorder with depressed mood and a VA examination 
in March 1994 reported a diagnosis of dysthymia.  
Significantly, however, the claims folder does not contain 
competent medical evidence attributing any current nervous 
disorder to the veteran period of military service, or to 
problems in service that were then characterized as an 
adjustment disorder with mild anxiety.  Additionally, no 
competent medical evidence has been presented that links 
current nervous disorder to continuous symptoms since 
service, or that shows that the veteran had a psychosis to a 
compensable degree within a year of his separation from 
service.  §§ 3.307, 3.309 (1999).  Consequently, absent the 
presentation of medical nexus evidence, the Board finds that 
the claim of service connection for a nervous disorder is not 
well grounded.  See Caluza.  

The Board has carefully considered veteran's contentions and 
his testimony with respect to the relationship between his 
nervous disorder and service.  However, the veteran is not 
competent to provide a medical opinion as to causation of his 
current nervous disorder because this requires specialized 
medical knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran's assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  See Grottveit, at 93; LeShore 
v. Brown, 8 Vet. App. 406 (1995).  Consequently, the Board 
concludes that the veteran has not submitted evidence of a 
well-grounded claim for service connection for a nervous 
disorder.  


ORDER

The claim for entitlement to service connection for a nervous 
disorder is denied as not well-grounded.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

